NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10285

                Plaintiff-Appellee,             D.C. No. 2:15-cr-01495-SRB

 v.
                                                MEMORANDUM*
JUAN GODINEZ-MARTINEZ, a.k.a. Juan
Godinez Martinez, a.k.a. Carlos Hernandez
Ramirez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Juan Godinez-Martinez appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Godinez-Martinez contends that the district court erred by rejecting the

parties’ binding plea agreement. We review the district court’s decision to reject a

plea agreement for abuse of discretion. See In re Morgan v. U.S. District Court,

506 F.3d 705, 708 (9th Cir. 2007). The district court acted within its discretion in

rejecting the plea agreement in light of individualized reasons provided by the

court. See id. at 711-12.

      Godinez-Martinez next contends that the district court erred by departing

upward under U.S.S.G. § 4A1.3 to account for the inadequacy of his criminal

history category. We review the decision to depart under U.S.S.G. § 4A1.3 not for

procedural correctness but rather by determining whether the ultimate sentence

was reasonable. See United States v. Ellis, 641 F.3d 411, 421-22 (9th Cir. 2011).

The 18-month, above-Guidelines sentence was substantively reasonable in light of

the 18 U.S.C. § 3553(a) factors and the totality of the circumstances, including

Godinez-Martinez’s significant criminal and immigration history. See Gall v.

United States, 522 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                   16-10285